Wright, 'J.
The ease of Burns v. Keas (21 Iowa, 257) related to real property. The statute, however, declares that personal property shall be distributed to the same persons and in the same proportions as though it were real estate. Rev. § 2422. It was there held that the surviving husband — in this case the widow, for the same rule obtains (Rev. §§ 2477, 2479; Laws 1862, ch. 151, §§ 1, 3) — was entitled, there being no issue, to one-half, and the sisters, etc., of the deceased, to the other half of the estate. In other words the construction given to the statute was that the widow did not take both by dower and descent. And that case is decisive of this. Upon the suggestion of appellee’s counsel, the question has been re-examined, and we see no reason for changing the former ruling. It is proper to remark that the chief justice did not, nor does he now, differ from a majority of the court upon this point. His non-concurrence related alone to the rule governing the descent of the homestead.
Beversed.